


110 HR 2660 IH: 2007 Civil Rights Pay Fairness

U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2660
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2007
			Mr. Ruppersberger
			 (for himself, Ms. Kilpatrick, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend title VII of the Civil Rights Act of 1964 to
		  extend the period for filing charges of discrimination in violation of such
		  title and to provide relief for certain current injuries arising from
		  compensation calculations attributable to compensation decisions made at any
		  time in violation of such title.
	
	
		1.Short titleThis Act may be cited as the
			 2007 Civil Rights Pay Fairness
			 Act.
		2.AmendmentsSection 706(e) of the Civil Rights Act of
			 1964 (42 U.S.C. 2000e–5(e)) is amended—
			(1)in paragraph
			 (1)—
				(A)by striking
			 one hundred and eighty and inserting 360,
			 and
				(B)by striking
			 three hundred and inserting 480, and
				(2)by
			 adding at the end the following:
				
					(3)For purposes of this section, an
				unlawful employment practice occurs with respect to compensation when a person
				aggrieved is injured as a result of a compensation calculation attributable in
				whole or in part to the application or continuation of a compensation decision
				that was made—
						(A)at any time before a charge relating
				to such calculation is filed under this section; and
						(B)for an intentionally discriminatory
				purpose in violation of this
				title.
						.
			
